Citation Nr: 0329775	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  94-09 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for concentric 
hypertrophic of the left ventricle, currently rated as 30 
percent disabling.   

2.  Entitlement to service connection for atypical anxiety 
disorder with depressive features as secondary to a service 
connected disability.

3.  Entitlement to service connection for liver and stomach 
disorders as secondary to a service connected disability.  


REPRESENTATION

Appellant represented by:	American Red Cross




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to March 
1978.  

The issue of service connection for a nervous disorder was 
previously before the Board of Veterans Appeals (Board) in 
July 1991.  At that time it was found that an acquired 
psychiatric disorder was not present in service, and that a 
psychosis had not been demonstrated within one year of his 
separation therefrom.

This appeal arose from a November 1990 rating action of the 
San Juan, the Commonwealth of Puerto Rico, Department of 
Veterans Affairs (VA), Regional Office (RO), which denied the 
veteran's claims of entitlement to service connection for 
liver and stomach disorders as secondary to the service 
connected cardiovascular disease and his claim for an 
increased evaluation for concentric hypertrophic of the left 
ventricle.  These denials were confirmed and continued by 
rating actions issued in September 1991, February and May 
1993.

These issues were remanded by the Board in March 1996.  Some 
of the requested development was accomplished and the issues 
were returned to the Board for further appellate review.  




REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002), modified VA's duty to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  In the 
review of the veteran's claims file, it is noted that he has 
not been provided with notice of the provisions of the VCAA 
with regard to what information and evidence is necessary to 
substantiate his claims as well as which evidence VA would 
seek to provide and which evidence the claimant was to 
provide, pursuant to the notice requirements of the VCAA.  
The United States Court of Appeals for Veterans Claims 
(Court), in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
held that the VA is to inform the veteran of information or 
evidence necessary to substantiate the claims, as well as 
which evidence VA will seek to provide and which evidence the 
veteran is to provide.  See 38 U.S.C.A. § 5103(a) (2002).  In 
light of this procedural defect, this case must be remanded 
for its correction.  See Disabled American Veterans v. 
Secretary of  Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  Appropriate action at the RO level 
is required to provide proper VCAA notice.  

In the March 1996 remand the Board requested VA 
cardiovascular and gastrointestinal examinations.  The 
examiners were to determine whether the veteran suffers from 
a disability of the stomach or liver.  The examiners were to 
render a joint opinion as to whether there is any etiological 
relationship between the veteran's service connected 
cardiovascular disability and any diagnosed disorder of the 
stomach or liver.  Although the veteran was examined in March 
1999 the VA examiners did not provide the requested 
information with regard to whether there is any etiological 
relationship between the veteran's service connected 
cardiovascular disability and the diagnosed status post 
cholecystectomy or hiatal hernia.  According to Stegall v. 
West, 11 Vet. App. 268 (1998), when a case is remanded by 
either the Court or by the Board, a veteran has, as a matter 
of law, the right to compliance with that remand.  Since the 
Board must ensure that the instructions of a remand are 
complied with, failure to do so would constitute error on the 
part of the Board.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
veteran should be notified of the 
evidence needed to substantiate the 
claims for service connection and 
increased evaluations.  Also notify the 
veteran that VA will obtain records of 
Federal agencies, the veteran is 
responsible for submitting records of 
private health-care providers, unless the 
veteran signs a release, which would 
authorize VA to obtain them.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 
38 C.F.R. § 3.159 (2003).  Any notice 
given, or action taken thereafter, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), and Paralyzed Veterans of 
America, et. al. v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir., September 22, 2003).  

3.  Three VA examiners (cardiovascular, 
gastrointestinal and psychiatric) should 
render a joint opinion as to whether 
there is any etiological relationship 
between the veteran's service connected 
cardiovascular disability and the 
diagnosed status post cholecystectomy or 
hiatal hernia.  The veteran's claims 
folder, with a copy of this remand should 
be made available to the examiners, the 
receipt of which should be acknowledged 
in the report.  Another VA examination 
should be scheduled if necessary to 
render an opinion.  

4.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  

5.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
other notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



